United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3051
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Paul David Hansen,                       *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: February 3, 2009
                                 Filed: February 6, 2009
                                  ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Paul Hansen (Hansen) appeals the sentence the district court1 imposed upon
revoking his supervised release. On appeal, Hansen argues the district court erred in
finding Hansen violated his supervised release conditions, and Hansen also argues his
sentence is unreasonable. After carefully reviewing the record, we affirm.

       We conclude the district court did not clearly err in finding by a preponderance
of the evidence Hansen violated the conditions of his supervised release. See United

      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
States v. Carothers, 337 F.3d 1017, 1019 (8th Cir. 2003) (holding the government
must prove by a preponderance of evidence that the defendant violated a supervised
release condition; the district court’s finding that a violation occurred is reviewed for
clear error; the district court did not clearly err in concluding the defendant violated
a condition of supervised release by committing an assault, where the court found the
victim’s testimony credible and the defendant’s testimony not credible; and the district
court’s witness credibility determinations are virtually unreviewable on appeal).

      We further conclude Hansen’s sentence is not unreasonable, see United States
v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per curiam) (standard of review of
revocation sentences), because the sentence is within the statutory limit of 18 U.S.C.
§ 3583(e)(3), and resulted from the district court’s consideration of appropriate factors
under 18 U.S.C. § 3553(a), see United States v. Nelson, 453 F.3d 1004, 1006 (8th Cir.
2006) (explaining the appellate court reviews a revocation sentence to determine
whether it was unreasonable in relation to, inter alia, certain § 3553(a) factors).

      We grant counsel’s motion to withdraw, deny as moot Hansen’s motion to
expedite his appeal, and affirm the judgment.
                       ______________________________




                                          -2-